      Case 3:20-cv-00354 Document 20 Filed on 12/23/20 in TXSD Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

KAFI, INC.,                               )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )        CASE NO. 3:20-cv-00354
                                          )
SAND CANYON CORPORATION                   )
f/k/a OPTION ONE MORTGAGE                 )
CORPORATION; et al.,                      )
                                          )
       Defendants.                        )


           DEFENDANT SAND CANYON CORPORATION’S
     CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF
                    INTERESTED PARTIES

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and this Court’s

Order entered November 16, 2020, Sand Canyon Corporation f/k/a Option One

Mortgage Corporation (“Sand Canyon”) files this Corporate Disclosure Statement

and Certificate of Interested Parties.

                    CORPORATE DISCLOSURE STATEMENT

       Sand Canyon Corporation f/k/a Option One Mortgage Corporation, a

California corporation, is a wholly-owned subsidiary of New Castle HoldCo LLC,

a Delaware limited liability company, which is a wholly-owned subsidiary of

Block Financial LLC, a Delaware limited liability company, which is a wholly-

owned subsidiary of H&R Block Group, Inc., a Delaware corporation, which is a
     Case 3:20-cv-00354 Document 20 Filed on 12/23/20 in TXSD Page 2 of 3




wholly-owned subsidiary of H&R Block, Inc., a Missouri corporation (a publicly

traded corporation: HRB).

                  CERTIFICATE OF INTERESTED PARTIES

       The following parties are financially interested in the outcome of this

litigation:

       a.     Plaintiff Kafi, Inc.;

       b.     Defendant Sand Canyon Corporation f/k/a Option One Mortgage
              Corporation;

       c.     Defendant Homeward Residential, Inc. f/k/a American Home
              Mortgage Servicing, Inc.;

       d.     Defendant Nationwide Title Clearing, Inc.;

       e.     Defendant Wells Fargo Bank, N.A., as Trustee for ABFC 2006-OPT3
              Trust, Asset Backed Funding Corporation Asset-Backed Certificates,
              Series 2006-OPT3; and

       f.     Defendant PHH Mortgage Corporation.


                                          Respectfully submitted,

                                          WEINBERG, WHEELER, HUDGINS,
                                          GUNN & DIAL, LLC

                                          /s/ Stephen A. Walsh
                                          Stephen A. Walsh
                                          Attorney-in-Charge
                                          Texas State Bar No. 24099094
                                          Southern District No. 3363327
                                          100 Corporate Parkway, One Lake Level
                                          Birmingham, AL 35242


                                         2
    Case 3:20-cv-00354 Document 20 Filed on 12/23/20 in TXSD Page 3 of 3




                                      Phone: 205-572-4107
                                      Fax: 205-572-4199
                                      swalsh@wwhgd.com

                                      Attorney for Defendant Sand Canyon
                                      Corporation f/k/a Option One Mortgage
                                      Corporation



                       CERTIFICATE OF SERVICE

       I hereby certify that I have, on this the 23rd day of December, 2020,
electronically filed the foregoing by using the CM/ECF system, which will
automatically notify the following attorneys of record:

Jeffrey C. Jackson
Jeffrey Jackson & Associates, PLLC
jeff@jjacksonllp.com

Kurt Lance Krolikowski
Ryan B. Burns
Locke Lord LLP
kkrolikowski@lockelord.com
ryan.burns@lockelord.com

Brett W. Schouest
Neyma Figueroa
Dykema Gossett PLLC
bschouest@dykema.com
nfigueroa@dykema.com


                                         /s/ Stephen A. Walsh
                                         Stephen A. Walsh




                                     3
